DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 04/09/2021 which amended claims 1 and 15 and cancelled claim 16. Claims 1-9 and 12-15 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “wherein the plurality of laser sources are combined…” is indefinite due to the fact that it is unclear whether the limitation is referring to the plurality of laser sources of the first laser element, the at least one additional laser element or all of the above. For the purposes of examination this limitation will be interpreted as “wherein the plurality of laser sources of the at least one additional laser element are combined..”. Claim 1 and all claims dependent therefrom are rejected as being indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatagi et al (US 2013/0076800; hereinafter referred to as Hatagi) in view of Spoonhower et al (US 2003/0206145; hereinafter referred to as Spoonhower) and Freeman (US 2011/0063574).
Regarding Claim 1, Hatagi discloses a laser array (Figure 9; RGB Light Source 101 and RGB Light Source 102) for projecting an image, comprising:
a first laser element (Figure 9; RGB Light Source 101) comprising a plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205),
wherein the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) are combined to form a collinear first element output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam),
wherein a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) can be adjusted to manipulate the first element output beam (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205);
wherein an angle of the first element output beam exiting the first laser element (Figure 9; RGB Light Source 101) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 101 remains static upon being emitted from the RGB light source 101 of the laser array consisting of both RGB light source 101 and RGB light source 102 and does not change directions until reaching combiner 108. Therefore the present claim limitation is met);

wherein the plurality of laser sources (Paragraph [0050]; Figure 2; Laser Light Sources 201, 203 and 205; wherein it is disclosed that RGB light source 102 has the identical configuration to the RGB light source 101) are combined to form a collinear additional laser output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam) positioned at a distance from the first laser element (Figure 9; RGB Light Source 101) to form a pattern of laser elements (see Figures 2 and 9),
wherein a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) can be adjusted to manipulate the additional laser element output beam (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205),
wherein an angle of the additional laser output beam exiting the additional laser element (Figure 9; RGB Light Source 102) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 102 remains static upon being emitted from the RGB light source 102 of the laser array consisting of both RGB light source 101 and RGB light source 102 and does not change directions until reaching combiner 108. Therefore the present claim limitation is met);

wherein the first laser element (Figure 9; RGB Light Source 101) and the at least one additional laser element (Figure 9; RGB Light Source 102) are operably connected to the control interface (see Paragraph [0097]; wherein it is disclosed that the first and second laser elements 101 and 102 are connected to the laser light source driving circuit 604),
wherein the parameter of each laser source of the plurality of laser sources is addressable through the control interface (see Paragraph [0097]; wherein it is disclosed that the laser light source driving circuit 604 individually addresses the intensity of each laser source 201, 203 and 205) to individually modulate each pixel in the laser array (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205 corresponding in the scanning projection apparatus 100. Consequently, the laser light sources 201, 203, and 205 emit light beams having intensities according to luminance values of the RGB signals, respectively, in synchronization with display timing);
wherein each of the first element output beam and the additional laser element output beam are separate beams (see Figure 9; wherein the output beam emitting from RGB light source 101 is separate from the output beam emitting from RGB light source 102) exiting the laser array parallel to each other (see Figures 4, 8 and 9-11; wherein the first element output beam and the additional laser element output beam are emitted from light sources 101 and 102 such that they are parallel to each other).

Spoonhower discloses a laser array (Figure 6; Linear Laser Array 200) for projecting an image (see Paragraph [0030]), comprising:
a first laser element (Figure 6; wherein the first laser element is the leftmost vertical column of red, green and blue laser devices 300) comprising a plurality of laser sources (Figure 6; Organic Laser Devices 300) and forming a pixel in the laser array (see Paragraph [0033]; wherein it is disclosed that each pixel viewed in the view screen 90 is defined by the three laser light sources respectively producing red, green, and blue light); and 
at least one additional laser element (Figure 6; wherein the first laser element is the leftmost vertical column of red, green and blue laser devices 300 and the additional laser element is the vertical column to the right thereof) comprising a plurality of laser sources (Figure 6; Organic Laser Devices 300) and forming an additional pixel in the laser array (see Paragraph [0033]; wherein it is disclosed that each pixel viewed in the view screen 90 is defined by the three laser light sources respectively producing red, green, and blue light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first and at least one additional laser elements of Hatagi such that the plurality of laser sources of the first laser element form 
Hatagi as modified by Spoonhower does not expressly disclose that each of the first element output beam and the additional laser element output beam have a focus approaching infinity.
Freeman discloses a first element output beam (Figure 3; Beam 112) that comprises a collinear beam having a focus approaching infinity (see Paragraph [0017]; wherein it is disclosed that the pixel profile may be designed to provide high resolution and infinite focus with a smooth non-pixelated image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the laser array of Hatagi as modified by Spoonhower such that each of the first element output beam and the additional laser element output beam have a focus approaching infinity, based upon the teachings of Freeman, because doing so would provide high resolution and infinite focus with a smooth non-pixelated image (see Freeman Paragraph [0017]).
Regarding Claim 2, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the pattern of laser elements forms a linear array (see Figure 3; wherein the laser elements 101 and 102 form a linear array).
Regarding Claim 3, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the pattern of laser elements forms a two-dimensional array (see Figures 2 and 9; wherein the pattern of laser elements 101 and 102 is two-dimensional).
Regarding Claim 6, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) forming the first laser element (Figure 9; RGB Light Source 101) is selected from a group consisting of: a red diode laser; a green diode laser; a blue diode laser; a multi-wavelength laser; and a white output laser (see Paragraphs [0045]-[0047]; wherein it is disclosed that laser light source 201 is green, laser light source 203 is red and laser light source 205 is blue).
Regarding Claim 7, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) of the first laser element (Figure 9; RGB Light Source 101) is combined with dichroic mirrors (Figure 2; Optical Beam Combiners 207 and 208) to form the first element output beam (see Figure 2 and Paragraphs [0048]-[0049]; wherein it is disclosed that the dichroic mirrors 207 and 208 are configured to selectively transmit and reflect various wavelengths of light to form a light beam wherein the red, green and blue light beams are combined such that their optical axes coincide with one another).
Regarding Claim 8, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
	Hatagi further discloses the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) of the first laser element (Figure 9; RGB Light Source 101) is combined with a prism (Figure 3; Optical Beam Combiner 301) to form the first element output beam (see Figure 3).
	Regarding Claim 9, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
	Hatagi further discloses each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) of the first laser element (Figure 9; RGB Light Source 101) is located proximate an adjacent laser source of the plurality of laser sources (see Figure 2).
Regarding Claim 12, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) is selected from a group consisting of:
intensity, brightness, focus, Z-depth, polarization, time, beam diameter, scan speed, and orientation (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205).
Regarding Claim 13, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the parameter of each laser source of the plurality of laser sources is adjusted independently (see Paragraph [0097]; wherein it is disclosed that each laser source 201, 203 and 205 is provided with individual RGB signals).
Regarding Claim 14, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi further discloses the plurality of laser sources (Figures 2 and 3; Laser Light Sources 201, 203 and 205) of the first laser element (Figure 9; RGB Light Source 101) are collinear (see Figures 2 and 3).
Regarding Claim 15, Hatagi discloses a method of controlling the laser array comprising:
providing a first laser element (Figure 9; RGB Light Source 101) comprising a plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205),
wherein the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) are combined to form a collinear first element output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam),
wherein an angle of the first element output beam exiting the first laser element (Figure 9; RGB Light Source 101) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 101 remains static upon being emitted from the RGB light source 101 of the laser array consisting of 
adjusting a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) to manipulate the first element output beam using a control interface (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205);
providing at least one additional laser element (Figure 9; RGB Light Source 102) positioned at a distance from the first laser element (Figure 9; RGB Light Source 101),
wherein the at least one additional laser element (Figure 9; RGB Light Source 102) has an additional collinear laser element output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam),
wherein an angle of the additional laser element output beam exiting the additional laser element (Figure 9; RGB Light Source 102) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 102 remains static upon being emitted from the RGB light source 102 of the laser array consisting of both RGB light source 101 and RGB light source 102 and does not change directions until reaching combiner 108. Therefore the present claim limitation is met); and
adjusting a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) to individually modulate a pixel generated by each of the first laser element (Figure 9; RGB Light Source 101) and the 
wherein each of the first element output beam and the additional laser element output beam are separate beams (see Figure 9; wherein the output beam emitting from RGB light source 101 is separate from the output beam emitting from RGB light source 102) exiting the laser array parallel to each other (see Figures 4, 8 and 9-11; wherein the first element output beam and the additional laser element output beam are emitted from light sources 101 and 102 such that they are parallel to each other).
Hatagi does not expressly disclose that the plurality of laser sources of the first laser element form a pixel in the laser array and the plurality of laser sources of the at least one additional laser element form an additional pixel in the laser array and each of the first element output beam and the additional laser element have a focus approaching infinity.
Spoonhower discloses a laser array (Figure 6; Linear Laser Array 200) for projecting an image (see Paragraph [0030]), comprising:
a first laser element (Figure 6; wherein the first laser element is the leftmost vertical column of red, green and blue laser devices 300) comprising a plurality of laser sources (Figure 6; Organic Laser Devices 300) and forming a pixel in the laser array 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first and at least one additional laser elements of Hatagi such that the plurality of laser sources of the first laser element form a pixel in the laser array and the plurality of laser sources of the at least one additional laser element form an additional pixel in the laser array, as taught by Spoonhower, because doing so would enable the fabrication of displays with low cost, high color gamut, reduced complexity, and high reliability, to be produced from a design where the laser light source are scalable and may be patterned (see Spoonhower Paragraph [0017]).
Hatagi as modified by Spoonhower does not expressly disclose that each of the first element output beam and the additional laser element output beam have a focus approaching infinity.
Freeman discloses a first element output beam (Figure 3; Beam 112) that comprises a collinear beam having a focus approaching infinity (see Paragraph [0017]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the laser array of Hatagi as modified by Spoonhower such that each of the first element output beam and the additional laser element output beam have a focus approaching infinity, based upon the teachings of Freeman, because doing so would provide high resolution and infinite focus with a smooth non-pixelated image (see Freeman Paragraph [0017]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatagi et al (US 2013/0076800; hereinafter referred to as Hatagi) as modified by Spoonhower et al (US 2003/0206145; hereinafter referred to as Spoonhower) and Freeman (US 2011/0063574) as applied to claim 1, in view of Maeda (US 2012/0320355; hereinafter referred to as Maeda).
Regarding Claim 4, Hatagi as modified by Spoonhower and Freeman discloses the limitations of claim 1 as detailed above.
Hatagi as modified by Spoonhower Freeman does not expressly disclose that the pattern of laser elements forms a three-dimensional array.
Maeda discloses the pattern of laser elements (Figure 19; Light Sources 11) forms a three-dimensional array (see Figure 19; wherein the laser elements 11 which make up the pattern of laser elements are three-dimensional elements and thereby form a three-dimensional array).

Regarding Claim 5, Hatagi as modified by Spoonhower, Freeman and Maeda discloses the limitations of claim 4 as detailed above.
Maeda further discloses the three-dimensional array has multiple contours (see Figure 19; wherein the laser elements 11 form a concentric pattern with multiple contours)

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
The applicant suggests on pages 1-2 of the remarks/arguments that the amendments filed 04/09/2021 are intended to require that the laser beams (or pixels) are not manipulated after leaving each laser element or the laser array.
The applicant suggests that in the invention of the Hatagi reference each element is not producing a pixel due to the fact that the light source is manipulated by the reflection mirror to create individual pixels.

In response to argument A, while the applicant may have intended for the amendments filed to require that the laser beams (or pixels) are not manipulated after leaving each laser element or the laser array, the present claim language does not reflect said intentions. That is, the present claim language merely requires that the angle of the first and additional output beams remain static upon exiting the respective laser element and remain static as it travels through the laser array. This feature is disclosed in the Hatagi reference. That is, Hatagi discloses an angle of the first element output beam exiting the first laser element (Figure 9; RGB Light Source 101) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 101 remains static upon being emitted from the RGB light source 101 of the laser array consisting of both RGB light source 101 and RGB light source 102 and does not change directions until reaching combiner 108. Therefore the present claim limitation is met) and wherein an angle of the additional laser output beam exiting the additional laser element (Figure 9; RGB Light Source 102) remains static as it travels through the laser array (see Figure 9; wherein the beam which is emitted from RGB light source 102 remains static upon being emitted from the RGB light source 102 of the laser array consisting of both RGB light source 101 and RGB light source 102 and does not change directions until reaching combiner 108. Therefore the present claim limitation is met).
In response to argument B, the examiner highlights that while the Hatagi reference does not expressly disclose that the plurality of laser sources of the first laser 
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882